DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-169376 to Yamamoto et al. (Yamamoto).
In reference to claim 1, Yamamoto teaches a refrigerator (1, FIG. 1-3) comprising at least one temperature sensor (12, FIG. 1-3); a memory storing controls each corresponding to one of a plurality of cooling operation levels (par 0024; work of compressor and blower); and a processor (14, FIG. 1-3) configured to select a control, from among the controls, based on a temperature measured by the temperature sensor (par 0024, 0027 and 0028). 
	In reference to claim 2, Yamamoto teaches the refrigerator as explained in the rejection of claim 1, and Yamamoto additionally teaches wherein the at least one temperature sensor (12, FIG. 1-4) includes a first sensor configured to measure a compartment temperature of the refrigerator (par 0024), and the processor is configured to select, from among the controls, a control for a cooling operation level higher than a previously selected cooling operation level if 
In reference to claim 3, Yamamoto teaches the refrigerator as explained in the rejection of claim 2, and Yamamoto additionally teaches wherein the processor (14, FIG. 1-4) is configured to continue a cooling operation until the compartment temperature falls below the upper limit (par 0028, second sentence). 
In reference to claim 5, Yamamoto teaches the refrigerator as explained in the rejection of claim 1, and Yamamoto additionally teaches wherein the at least one temperature sensor includes a second sensor (11, FIG. 1-3) configured to measure a ambient temperature of the refrigerator (par 0024), and the processor is configured to select the control based on the ambient temperature of the refrigerator (par 0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of JP 2015-073383 to Sugawara (Sugawara).
In reference to claim 4, Yamamoto teaches the refrigerator as explained in the rejection of claim 2, but does not teach wherein when receiving a command to designate a first mode, the processor is configured to cancel the selection of the controls for the upper limit and the lower limit.  Sugawara teaches a compressor motor control device for refrigerating machine (FIG. 5-6) wherein when receiving a command to designate a first mode, the processor is configured to cancel the selection of the controls for the upper limit and the lower limit (par 0058-0062) in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, to have the processor configured to, when receiving a command to designate a first mode, cancel the selection of the controls for the upper limit and the lower limit, as taught by Sugawara, in order to prevent unexpected and extensive malfunction when trying to increase the rotation speed of the compressor after said speed has been set.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of JP H02-064861 to Yuzo et al. (Yuzo).
In reference to claim 6, Yamamoto teaches the refrigerator as explained in the rejection of claim 5, but does not teach wherein when receiving a command to designate a second mode, the processor is configured to select the control based on a past ambient temperature of the refrigerator.  Yuzo teaches a refrigerator (FIG. 1-2) wherein when receiving a command to designate a second mode, the processor is configured to select the control based on a past ambient temperature of the refrigerator (page 5, lines 3-5 and 11) in order to maintain temperature during malfunctioning situations by carrying out the refrigeration control based on the previously obtained data (page 5, lines 12-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Yamamoto, to have the processor configured to, when receiving a command to designate a second mode, select the control based on a past ambient temperature of the refrigerator, as taught by Yuzo, in order to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/17/2021